AilBN, J.
The summons is irregular, in that it was made returnable to a term of court convening within less than ten days from the date of its issue (Scott v. Jarrell, ante, 364), but the defendant cannot avail himself of this objection, because he appeared in the action and moved for a restraining order. Scott v. Life Assn., 137 N. C., 517; Grant v. Grant, 159 N. C., 531.
The facts found by his Honor are not as favorable to- the defendant as those in Pierce v. Eller, at this term, in which a motion to set aside a judgment was denied, and that case is decisive of this.
Affirmed.